IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stephen Sheppleman             :
                               :
           v.                  : No. 458 C.D. 2020
                               :
City of Chester Aggregated     :
Pension Fund,                  :
                               :
                  Appellant    :



PER CURIAM
                                   ORDER


      NOW, this 17th day of February, 2022, it is ordered that the above-captioned
Memorandum Opinion, filed December 29, 2021, shall be designated OPINION and
shall be REPORTED.